THE THIRTEENTH COURT OF APPEALS

                                   13-13-00702-CV


            Entravision Communications Corporation and Marianele Aguirre
                                        v.
                          Jesus Everardo Villarreal Salinas


                                   On Appeal from the
                     398th District Court of Hidalgo County, Texas
                             Trial Cause No. C-3185-13-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.   Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

September 30, 2015